Title: John Adams to Charles Adams, 16 December 1794
From: Adams, John
To: Adams, Charles


          
            My Dear Sir
            Philadelphia Decr. 16. 1794
          
          This morning I received your favour of the 13th. and wonder not that your honest heart is disgusted at the Iniquities always practiced at the New York Elections, where I Suppose Lord Nugents Maxim is adopted, that “all Things are lawful at Elections.” This moral Aphorism he once alledged as an Apology for having once at an Election at Bristol, when his Lordship and Alderman Beckford were Competitors, dressed up an Effigy of Beckford as a Negro and carted it about the City, with the Cry in the mouths of his Mob “No Negroes” “No woolly hair”! An Artifice which his Lordship Said carried the Election.
          It is not unnatural that the Livingstones should acquire the Character of Democrats.— You may recollect the Family of The Medici. The Family of Cæsar, and as many other Families as have become Royal in the World. Every One of them became Supream by obtaining the Character of Democrats. The Family of Orange, have always had the Character of Democrats. So have the Family of Hanover and even the Family of Bourbon. An Oppulent and ancient Family will ever affect Popularity, when their Rival Family, and they always have one, are possessed of Places.
          You are not alone in your Inclination to adhere to Mr Jay: but I am convinced he will not be here, in Season for your Election. Your independent Resolution to be no Party Man, is amiable and wise as well as honest. If you cannot fly upon Party Wings, which are but wax and are obliged to walk and that but slowly, you will be in less danger of having your feathers singed melted, and of falling, and you will advance the more Surely.— But why is not Jay as much a Livingstone as Hamilton is a Schuyler?
          
          Elective Governments will forever be in a Struggle between two oppulent Families. Services, in an aweful Crisis and a dreadful War, are now pleaded with Some Success in favour of some Old Men, but when these drop off it will become chiefly a Contest of Wealth and Connections, and a pitiful despicable Scramble it will be.
          As I crossed the North River, I was told, without Reserve by a very respectable Gentleman, that he believed Mr Clinton the richest Man in America; that he was immensely rich: and that Mr Burr, was also very rich: and Some others. Let no one see this Letter and never mention my name: but enquire into this and inform yourself how it could happen.
          You did not mention the Baron. Let me know the News you have of him.
          Self Created societies in Rivalry with the Elected Representatives of the People, are likely to occasion all public Events and to make all the History of Nations for sometime, and I therefore Advise you to read all the Tryals you can find. I have several to send you, which I pray you to read with Attention. I dread the Consequence of those which have already happened in Scotland England and Ireland.
          In the Tryal of Mr Walker, the Speeches of Mr Law and Mr Erskine are Models of Eloquence for the Bar. Mr Law I heard on the Tryal of Mr Hastings in Westminster Hall— He has a Brother a Nabob, now in this City, who has purchased largely into the Fœderal City. The Tryals I shall send you will shew you, as well as popular Elections the Nature of a Party Spirit. deprecate & avoid it, as the Dæmon of Discord, Mischief & Malevolence.
        